Affirm and Opinion Filed October 3, 2019




                                                       In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                              No. 05-18-00567-CV

                    DARLENE C. AMRHEIN, Appellant
                                  V.
   ATTORNEY LENNIE F. BOLLINGER, AND WORMINTON & BOLLINGER LAW
                            FIRM, Appellees

                            On Appeal from the County Court at Law No. 6
                                        Collin County, Texas
                                Trial Court Cause No. 006-02654-2017

                                                   OPINION
                          Before Justices Bridges, Molberg, and Partida-Kipness
                                       Opinion by Justice Molberg

         Darlene Amrhein, appearing pro se, appeals the trial court’s order declaring her a vexatious

litigant, pursuant to which the trial court subsequently dismissed with prejudice her claims against

Attorney Lennie F. Bollinger, and Worminton & Bollinger Law Firm for failing to post the

required security.1 We affirm the trial court’s order.

                                                BACKGROUND

         This case has a long and complicated history. We recount that history only as necessary to

resolve the single discernable issue on appeal, namely, whether the trial court erred in declaring

Amrhein a vexatious litigant.


    1
      Amrhein does not appear to contend on appeal that the trial court erred by dismissing her case for failure to post
security.
         Amrhein filed suit against appellees on October 26, 2017, and she filed an amended petition

on November 27, 2017, asserting a legal malpractice claim and other claims. On December 22,

2017, appellees filed a Texas Rule of Civil Procedure 91a motion to dismiss all of Amrhein’s

claims except for the legal malpractice claim. On January 30, 2018, the trial court granted

appellees’ Rule 91a motion to dismiss.2 The trial court’s order required Amrhein to file an

amended petition removing the dismissed causes of action within twenty days. The order stated

that failure to do so could result in dismissal of the lawsuit.

         On February 9, 2018, appellees filed a motion for an order determining Amrhein to be a

vexatious litigant and requiring security pursuant to section 11.051 of the Texas Civil Practice and

Remedies Code. After conducting a hearing on April 5, 2018, the trial court signed an order

declaring Amrhein a vexatious litigant and requiring her to provide security by obtaining a bond

in the amount of $160,000 by May 5, 2018, at 5 p.m. The trial court’s order stated that if Amrhein

failed to post the security as ordered, the lawsuit would be dismissed. Amrhein failed to post

security, and on May 14, 2018, the trial court dismissed the lawsuit.3

         Amrhein filed a notice of appeal on May 15, 2018, and she filed a pro se brief in this Court

on October 30, 2018. On November 6, 2018, we ordered Amrhein to file an amended brief

complying with Texas Rule of Appellate Procedure 38.1 no later than November 26, 2018. By

subsequent order, we granted Amrhein an extension of time to file an amended brief. Amrhein’s

amended brief was filed in this Court on February 6, 2019.




    2
       Specifically, the trial court dismissed Amrhein’s claims for violations of the Texas Disciplinary Rules of
Professional Conduct, breach of fiduciary duty, breach of contract, fraud, violations of the Deceptive Trade Practices
Act (DTPA), violations of the Texas Rules of Civil Procedure, “Bad Faith,” negligent misrepresentation, conspiracy,
violations of constitutional rights, and discrimination. The trial court also dismissed all causes of action brought in
Amrhein’s representative capacity of Anthony Baliestreri, deceased, or his estate or trust.
    3
       Although the order is not dated, there is no dispute the trial court signed its order dismissing the lawsuit for
failure to post the requisite security on May 14, 2018.
   AMRHEIN’S BRIEF FAILS TO COMPLY WITH TEXAS RULE OF APPELLATE
                           PROCEDURE 38.1

       Initially, we recognize that Amrhein is acting pro se on appeal, and we must construe her

brief liberally. Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989). However, our

rules of appellate procedure have specific requirements for briefing, see TEX. R. APP. P. 38.1, and

the law is well-settled that a party proceeding pro se must comply with all applicable rules. Harris

v. Showcase Chevrolet, 231 S.W.3d 559, 561 (Tex. App.—Dallas 2007, no pet.). We may not

apply different standards for litigants appearing without advice of counsel. Bolling v. Farmers

Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.); see also Morris

v. Am. Home Mortg. Servicing, Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no

pet.). Otherwise, pro se litigants would be afforded an unfair advantage over those represented by

counsel. See Sprowl v. Stiles, No. 05-18-01058-CV, 2019 WL 3543581, at *4 (Tex. App.—Dallas

Aug. 4, 2019, no pet.) (mem. op.). Therefore, on appeal, Amrhein must properly present her case

according to the rules of appellate procedure.

                     Requirements of Texas Rule of Appellate Procedure 38.1

       The right to appellate review in Texas extends only to complaints made in accordance with

our rules of appellate procedure, which require an appellant to clearly articulate the issues we will

be asked to decide, to make cogent and specific arguments in support of its position, to cite

authorities, and to specify the pages in the record where each alleged error can be found. TEX. R.

APP. P. 38.1; Lee v. Abbott, No. 05-18-01185-CV, 2019 WL 1970521, at *1 (Tex. App.—Dallas

May 3, 2019, no pet.) (mem. op.); Bolling, 315 S.W.3d at 895 (rules require appellants to “state

concisely the complaint they may have, provide understandable, succinct and clear argument for

why their complaint has merit in fact and in law, and cite and apply law that is applicable to the

complaint being made along with record references that are appropriate”).
        We will not look outside an appellate brief for arguments in support of an issue when doing

so would circumvent the rules of appellate procedure. See Lee, 2019 WL 1970521, at *1. Nor are

we responsible for searching the record for facts or for conducting legal research that may be

favorable to a party’s position. Id.; Bolling, 315 S.W.3d at 895. If we did so, we would be

abandoning our proper role as neutral arbiters and become advocates for a party. Bolling, 315
S.W.3d at 895.

        Rule 38.1(f) requires Amrhein’s brief to “state concisely all issues or points presented for

review.” TEX. R. APP. P. 38.1(f). If Amrhein does not adequately articulate the issues, her brief

fails. Bolling, 315 S.W.3d at 896. Rule 38.1(i) requires Amrhein’s brief to contain “a clear and

concise argument for the contentions made, with appropriate citations to authorities and to the

record.” TEX. R. APP. P. 38.1(i). If we must speculate or guess about Amrhein’s contentions, her

brief fails. Bolling, 315 S.W.3d at 896. Moreover, an appellate brief containing “[r]eferences to

legal authority that have nothing to do with the issue to be decided” does not comply with Rule

38.1(i). Id. If Amrhein’s brief does not cite “existing authority that can be applied to the facts of

the case,” her brief fails. Id.

        The rules of appellate procedure additionally require Amrhein’s brief to include a statement

of facts that “state[s] concisely and without argument the facts pertinent to the issues or points

presented.” TEX. R. APP. P. 38.1(g). The statement of facts must be supported by record

references. Id. To fulfill these requirements, Amrhein must “provide us with such discussion of

the facts and the authorities relied upon as may be requisite to maintain the point at issue.” Morrill

v. Cisek, 226 S.W.3d 545, 548 (Tex. App.—Houston [1st Dist.] 2002, pet. denied). “This is not

done by merely uttering brief conclusory statements, unsupported by legal citations.” Id. (quoting

Tesoro Petrol. Corp. v. Nabors Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—Houston

[1st Dist.] 2002, pet. denied)). Amrhein must explain how the law in the cited authorities applies
to the material facts in the record and supports her arguments on appeal. Schmitz v. Denton Cty.

Cowboy Church, 550 S.W.3d 342, 363 (Tex. App.—Fort Worth 2018, pet. denied).

          When the issue on appeal is unsupported by argument or lacks citation to the record or to

legal authority, nothing is presented for review. Republic Underwriters Ins. Co. v. Mex-Tex, Inc.,

150 S.W.3d 423, 427 (Tex. 2004).

                      Amrhein’s Brief Contains Little to No Cogent Argument,
                         Analysis, or Articulation of the Issues on Appeal

          Amrhein’s amended brief utterly fails to comply with Rule 38.1. Although Amrhein

purports to present eighteen issues for our review, her brief fails to present applicable facts,

argument, authorities, and record references for each purported issue. To the contrary, Amrhein’s

brief is rambling and largely incoherent. It consists mainly of a fifty-page string of jumbled and

chaotic references to laws, constitutional rights, alleged crimes, wrongdoing, and complaints,

making it difficult, if not impossible, to ascertain the issues presented. For example, Amrhein

articulates “Issue 1” and “Issue 2” as follows:

            Issue 1:     United States Constitution, Bill of Rights Applicable
            Amendments, 5th and 14th Amendment, Protection of Free Speech, Freedom
            of Religion, “Due Process,” Access To Courts, “[sic] Life, Liberty &
            Property Protected, Rights to Redress, Grievances Heard, Legal Remedies,
            No Discriminations, As Guaranteed To All American Born Citizens, etc.;

            Issue 2: Texas Constitution, Adopted Federal Laws, State Laws, Access
            to Courts, “Due Process,” Religion, Freedom of Speech, Religion, Life,
            Liberty Property, Adopted Federal Laws, ADA Accommodations, Redress,
            Legal Remedies for Grievances by Un Bias [sic] Trier of Fact, No
            Discrimination & Equal Protection Clause To All Texas Residents Within
            United States of America;

All eighteen of Amrhein’s “issues” are similarly articulated.

          The brief also complains of action and wrongdoing by individuals who are not defendants

in the underlying action, including judges and court clerks. For example, Amrhein’s “Issue 18”

states:
            Issue 18: Conspiracy by More Than Two Defendants, agreement,
            commingled, collusion, concealment, deceptions, stalking harassments, new
            personal injuries, judicial abuses, crimes_contrary [sic] to rules & laws, abuse
            sworn oath, authority & offices, abuse of discretion, no judicial duties, no
            examination of evidence & facts of lawsuit, no immunities for frauds &
            crimes committed, “Void Judgments,” unjust enrichment benefits at
            Appellant’s expenses, approximate total $350,000.00 for “no due process,”
            as bias [sic] by legal professionals, organized crimes, extortion of money for
            favorable unjust rulings & sanctions, frauds & discriminations against
            “indigent,” RICO, white collar crimes by Judges, Attorneys, Clerks’
            manipulate, slander, defamation, corruption, cause unnecessary litigation,
            destroys United States & Texas Judiciary & Appellant” [sic] to prevent all
            Courts’ Justice in America!

        Amrhein fails to concisely and coherently state the facts and the legal issues presented for

our review; she fails to provide succinct, clear, and accurate arguments addressing how her

complaints have merit in law and fact; and she fails to cite legal authority or appropriate references

to the record with respect to her specific complaints. TEX. R. APP. P. 38.1(f), (h), (i). Any

references made by Amrhein to the record or to legal authority are not accompanied by discussion,

argument, or explanation of how such references relate to an issue on appeal. In short, Amrhein’s

brief provides no substantive analysis and makes no cogent argument. Our best efforts to construe

an issue raised by Amrhein’s brief leave us with only a complaint that the trial court erred by

declaring her a vexatious litigant.

        We conclude that Amrhein’s complaints are inadequately briefed, and she has preserved

no issue for our review except for the question of whether the trial court abused its discretion in

declaring her a vexatious litigant.4 See TEX. R. APP. P. 38.1; Kupchynsky v. Nardiello, 230 S.W.3d
685, 692 (Tex. App.—Dallas 2007, pet. denied).




    4
      Indeed, that is the only issue Amrhein could raise in this Court without an order from a local administrative
judge permitting the filing. TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a), (d).
                       THE TRIAL COURT DID NOT ERR BY DECLARING
                             AMRHEIN A VEXATIOUS LITIGANT

         Chapter 11 of the Texas Civil Practice and Remedies Code provides a mechanism to restrict

vexatious litigation by pro se individuals who abuse the legal system by pursuing numerous

frivolous lawsuits. TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.001–.104. The statute seeks to curb

vexatious litigation by requiring plaintiffs found by the court to be “vexatious” to post security for

costs before proceeding to trial. Id. §§ 11.051–.056.

         Under Chapter 11, a defendant against whom a civil action is commenced, maintained, or

pending may move the trial court for an order determining that the plaintiff is a vexatious litigant.

Id. § 11.051. The court may find that a pro se plaintiff is a vexatious litigant if the defendant shows

(1) there is a reasonable probability that the plaintiff will not prevail in the litigation, and (2) in the

seven-year period immediately preceding the filing of the defendant’s motion, the plaintiff “has

commenced, prosecuted, or maintained at least five litigations as a pro se litigant” that were

“finally determined adversely to the plaintiff,” excluding any suits in small claims court. Id.

§ 11.054(1)(A).5

         If the trial court determines the plaintiff is a vexatious litigant, then it must order the

plaintiff to furnish security. Id. § 11.055. If the plaintiff does not timely furnish the security, the

trial court has no option but to dismiss the litigation as to the defendant who filed the motion. Id.

§ 11.056. We review a trial court’s order determining that a litigant is vexatious for an abuse of

discretion. Harris v. Rose, 204 S.W.3d 903, 905 (Tex. App.—Dallas 2006, no pet.). Under this

standard, we may not substitute our judgment for the judgment of the trial court. Id.

         A hearing on appellees’ motion seeking an order declaring Amrhein a vexatious litigant

was held on April 5, 2018. However, the record on appeal does not include a reporter’s record of


    5
       Section 11.054 provides several alternative criteria by which a court may determine that a plaintiff is a vexatious
litigant. TEX. CIV. PRAC. & REM. CODE ANN. § 11.054.
the April 5 hearing. In this case, without a reporter’s record, we cannot review a trial court’s order

for an abuse of discretion. Willms v. Americas Tire Co., Inc., 190 S.W.3d 796, 803 (Tex. App.—

Dallas 2006, pet. denied). Moreover, “when an appellant fails to bring a reporter’s record” of the

hearing, we must presume the evidence presented was sufficient to support the trial court’s order

declaring Amrhein a vexatious litigant. See id.

        We therefore conclude the trial court did not abuse its discretion by declaring Amrhein a

vexatious litigant or by dismissing the case when Amrhein failed to post the requisite security. We

resolve Amrhein’s sole issue against her.

            AMRHEIN FAILED TO OBTAIN THE REQUISITE PERMISSION
                       TO APPEAL ANY OTHER ISSUES

        The Clerk of this Court may not file an appeal presented by a vexatious litigant subject to

a prefiling order, unless the litigant obtains an order from the local administrative judge authorizing

the appeal. TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a). Therefore, to the extent Amrhein

purports to appeal any order of the trial court other than the order declaring her a vexatious litigant,

she was required to obtain an order from the appropriate local administrative judge permitting the

filing. See id. Amrhein failed to do so. Consequently, even if Amrhien’s brief complied with the

briefing requirements of Rule 38.1—which it does not—the Clerk of this Court is not authorized

to file any such appeal. See id.

        We affirm the trial court’s order. We deny all other motions pending in this Court as moot.




                                                     /Ken Molberg//
                                                     KEN MOLBERG
180567F.P05                                          JUSTICE
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DARLENE C. AMRHEIN, Appellant                       On Appeal from the County Court at Law
                                                     No. 6, Collin County, Texas
 No. 05-18-00567-CV          V.                      Trial Court Cause No. 006-02654-2017.
                                                     Opinion delivered by Justice Molberg.
 ATTORNEY LENNIE F. BOLLINGER,                       Justices Bridges and Partida-Kipness
 AND WORMINTON & BOLLINGER                           participating.
 LAW FIRM, Appellees

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.

    It is ORDERED that appellees ATTORNEY LENNIE F. BOLLINGER, AND
WORMINTON & BOLLINGER LAW FIRM recover their costs of this appeal from appellant
DARLENE C. AMRHEIN.


Judgment entered this 3rd day of October 2019.